Case 8:18-cr-00537-EAK-JSS Document 58 Filed 11/14/19 Page 1 of 11 PageID 122




                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                        TAMPA DIVISION



UNITED STATES OF AMERICA

v.                                          Case No.: 8:18-cr-537-T-17JSS

NICHOLAS LEE BOLLMAN
________________________________________ /


                     SENTENCING MEMORANDUM

      COMES NOW, NICHOLAS BOLLMAN, by and through undersigned

counsel, Nicole Valdes Hardin, and pursuant to 18 U.S.C. §3553(a), and

hereby files this Sentencing Memorandum in support of the imposition

of a sentence which is below the advisory guideline imprisonment range,

such a sentence being sufficient but not greater than necessary to achieve the

purposes of sentencing as enumerated in 18 U.S.C. §3553(a)(2). As

grounds in support thereof, Mr. Bollman shows as follows:

                 FACTUAL AND PROCEDURAL HISTORY

      Mr. Nicholas Bollman is a 25-year-old recovering methamphetamine
                                      1
Case 8:18-cr-00537-EAK-JSS Document 58 Filed 11/14/19 Page 2 of 11 PageID 123




addict who has not used the substance for about a year. However, at the

time of the offense, in November of 2017, Mr. Bollman was using daily. On

this date, Mr. Bollman was a convicted felon primarily for drug related

convictions.

      Here, Mr. Bollman met an undercover source and sold him a firearm to

raise money for his father’s bail and his drug habit. When he was arrested,

Mr. Bollman promptly admitted to the offense, and pled guilty when the

case was charged. He remains out on bond since his arrest. He has been

living in the community since that date, for nearly a year without incident.

Since his arrest, Mr. Bollman has been routinely tested for use of

controlled substances and has continued to have clean results. Indeed,

Mr. Bollman has followed all the rules placed upon him by the Court and

has been supervised by Pretrial Services without incident.

      Mr. Bollman today is a different individual than the man who illegally

sold the firearm to the agent. He credits his arrest with saving his life. He is

committed to changing his life. Since his arrest, he voluntarily entered an in-

                                       2
Case 8:18-cr-00537-EAK-JSS Document 58 Filed 11/14/19 Page 3 of 11 PageID 124




patient drug treatment program, and completed it successfully. ¶59. Following

the completion of his in-patient program, he promptly moved into after care

sober living housing. Id. He remains there to this day.

      In addition to voluntarily remaining in intensive out-patient treatment, he

continues to work. He works hard, full-time for a tree service. He finally has tools

to cope in life without resorting to drug use, and he practices this coping every

day. He has cut himself off from his old circle of friends and destructive

people in his life. He has resided on bond, for nearly a year without incident.

He continues to follow his Court ordered conditions of release, as well as

seeking treatment beyond the Court’s order.

      Mr. Bollman grew up with substance abuse, beginning with his father.

PSR ¶ 49. His father was a drug user who was in and out of prison. Id. His

father was also abusive, coinciding with his substance abuse. It is sadly

unsurprising that his father, a destructive force in his life since the beginning,

was involved in this case as well. His father beat up his mother, and he

witnessed some of the abuse. His mother left his father due to the abuse when

                                         3
Case 8:18-cr-00537-EAK-JSS Document 58 Filed 11/14/19 Page 4 of 11 PageID 125




he was 10 years old. Id. But his father’s indelible prints on his life remained.

Mr. Bollman began struggling with substance abuse at 14 years of age. ¶56.

He spiraled downward since then, until the past year.

      As a result of his voluntary substance abuse counseling, Mr. Bollman

remained clean, and changed his life. He continues to build on his treatment

to learn tools to cope without resorting to drug use. Id. Battling a daily

substance abuse habit won’t be easy, but he continues to make enormous

strides.

 1.    UNITED STATES V. BOOKER AND 18 U.S.C. § 3553(a)

      The decision of the United States Supreme Court in United States v.

Booker, has rendered the United States Sentencing Guidelines “effectively

advisory.” Booker, 125 S. Ct. 738, 756 (2005). Pursuant to Booker, sentencing

courts are required to consider a defendant’s Guideline range, but may

“tailor the sentence in light of other statutory concerns as well.” Id. (citing 18

U.S.C. § 3553 (a)). The defense would submit that an analysis of the 18 U.S.C.

§ 3553(a) factors support a finding that the advisory guideline imprisonment

                                        4
Case 8:18-cr-00537-EAK-JSS Document 58 Filed 11/14/19 Page 5 of 11 PageID 126




range in Mr. Bollman’s case is greater than necessary to accomplish the

purposes of sentencing and that a variance in Mr. Bollman’s case would be

appropriate. As discussed below, application of the § 3553(a) factors to the

facts of Mr. Bollman’s case establishes that a lenient sentence, is “sufficient .

. . to comply with the purpose” of 18 U.S.C. § 3553.

      Thus, Mr. Bollman urges the Court to impose a fair but lenient sentence.

As such, Congress instructs the Court to consider the same factors

described above.     See 18 U.S.C. § 3562(a) (directing sentencing court to

consider factors set forth in 18 U.S.C. § 3553(a) in determining whether to

impose sentence of probation).


 2.    THE APPLICATION OF 18 U.S.C. § 3553(A) TO MR. BOLLMAN’S
       CASE

       A.    The nature and circumstances of the offense and the history
             and characteristics of Mr. Bollman.

      Mr. Bollman admittedly committed a federal crime. However, the

nature and circumstances of his offense and his personal history and

characteristics,   weigh in favor of a sentence that does not require
                                       5
Case 8:18-cr-00537-EAK-JSS Document 58 Filed 11/14/19 Page 6 of 11 PageID 127




imprisonment. While the behavior was reprehensible and legally wrong it,

was not of a violent nature. Nor, was his              involvement remotely

sophisticated. Mr. Bollman has sold the firearm with his father’s

girlfriend. Since receiving counseling he is working to resolve the

drug use that led to this crime and the ones before. None of the

firearms    were    large   capacity       semi-automatic   weapons.     Mr.

Bollman’s recent criminal record contains mostly charges relating to his

drug use. Moreover, his entire record speaks to what he had been, a

nonviolent heroin addict, who occasionally sold to support his habit.

       B.   The Purposes of Sentencing

       Section 3553(a)(2), lists four purposes of sentencing, which can be
       summarized
 as:

                   (1) just punishment;
                   (2) deterrence;
                   (3) protection of the public; and
                   (4) rehabilitation.



       Under the parsimony principal, the sentence in this case should
                                       6
Case 8:18-cr-00537-EAK-JSS Document 58 Filed 11/14/19 Page 7 of 11 PageID 128




be the minimum necessary to accomplish the listed purposes. See § 3553(a);

Lacy, 99 F. Supp. 2d at 119. Each of the purposes listed by § 3553(a)(2) would

be achieved by      a non-custodial sentence.     Probation calculated Mr.

Bollman’s guidelines result in a range of 18 to 24 months. ¶ 6 4 . It is

respectfully suggested that a sentence of five years of probation with a

special condition of home detention, would be appropriate. If the court does

not feel that is an appropriate sanction, Defense respectfully requests a

sentence a short prison sentence with supervised release and mental health

and substance abuse treatment.

       C.   Just Punishment and Deterrence

       With regard to a just punishment, Mr. Bollman’s actions were no

 doubt morally wrong and legally forbidden. A sentence of probation with

 a special condition of home detention would allow probation to

 monitor Mr. Bollman, insuring his behavior. This sentence would have the

 happy by product that he can remain on the correct path. It would allow

 him to continue working and attending treatment. This sentence is more

                                      7
Case 8:18-cr-00537-EAK-JSS Document 58 Filed 11/14/19 Page 8 of 11 PageID 129




 than adequate to deter Mr. Bollman from engaging in similar conduct in

 the future. It is not one that would make either Mr. Bollman or the

 general public look lightly upon the behavior in which he was involved.

       D.   Protection of the Public

      A term of imprisonment is unnecessary in this case to ensure the safety

of the community. There is no indication in Mr. Bollman’s recent history to

suggest that he poses any danger to the public. Indeed, Mr. Bollman has

remained at liberty for a year since the arrest without any signs of

committing new law violations.

       E.   Rehabilitation

      Mr. Bollman is able to reflect on what he has done, and move forward

and learn from it. He sees clearly that his drug usage must stop and that

his criminal behavior has always been directly linked to his usage. While

there may be some rehabilitative programs available in prison, Mr. Bollman

is clean and sober now and only requires follow up         supervision and

specialized treatment to keep him on that course. Prison will not have the
                                       8
Case 8:18-cr-00537-EAK-JSS Document 58 Filed 11/14/19 Page 9 of 11 PageID 130




specialized mental health treatment in conjunction with substance abuse.

       Mr. Bollman has done exceedingly well battling his addiction. He

 responded well to treatment and has made it a point to attend and live in

 after-care which is above and beyond the requirements of release. He is

 committed to a different life, and credits this arrest for saving him.

 Treatment of addiction involves changing deeply imbedded behaviors,

 and requires intense and ongoing work. In fact, one should learn and

 persevere in treatment, and adjust. That sort of response often leads to

 success in coping with addiction. Mr. Bollman proves he is willing to do

 the hard work of remaining sober.

       F.   The Kinds of Sentences Available (And Related Costs)

      Notably, housing Mr. Bollman in a federal prison will be significantly

more expensive to taxpayers and the federal government than allowing him

to be sentenced to home detention. According to the presentence report, it

would cost approximately $37,448.00 per year to house a mentally healthy

Mr. Bollman at a federal prison. A sentence of community supervision is only
                                      9
Case 8:18-cr-00537-EAK-JSS Document 58 Filed 11/14/19 Page 10 of 11 PageID 131




a taxpayer cost of $4,472.00. Additionally, he continues to work full-time.


                              CONCLUSION

      For the reasons stated herein, Mr. Bollman, respectfully urges this Court

to impose a sentence of probation with a special condition of home

detention. Such a sentence will be reasonable and will adequately take into

account the advisory guideline range and the factors set forth at 18 U.S.C. §

3553(a). Such a sentence will be a fair and just punishment.

                                     Respectfully Submitted,

                                     DONNA LEE ELM
                                     FEDERAL
                                     DEFENDER


                                     /s/ Nicole Hardin
                                     Nicole Valdes
                                     Hardin Florida Bar
                                     No. 026194
                                     Assistant Federal Defender
                                     400 N. Tampa Street, Suite 2700
                                     Tampa, Florida 33602
                                     Telephone: (813) 228-2715
                                     Fax: (813) 228-2562
                                     Email: Nicole_Hardin@fd.org
                                      10
Case 8:18-cr-00537-EAK-JSS Document 58 Filed 11/14/19 Page 11 of 11 PageID 132




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 14th day of November 2019, a true and

correct copy of the foregoing was furnished by using the CM/ECF system with

the Clerk of the Court, which will send notice of the electronic filing to the

following:

      Taylor Stout, AUSA

                                    /s Nicole Valdes Hardin
                                    Nicole Valdes Hardin
                                    Assistant Federal Defender




                                      11
